DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I: Claims 21-23 in the reply filed on 07/12/2021 is acknowledged.
Claims 24-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2021.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondarik (US 7681782 B2) in view of Campbell, II et al. (US 5785239 A; hereinafter Campbell).
	Regarding claim 21, Bondarik teaches a collapsible gift box comprising gathering a body portion (100) in a folded position (see Fig. 4); pivoting a lid (104) to transition from the folded position into a flipped position; pivoting a first pair of opposing sidewalls (106/107) from a horizontal position to a vertical position to transition from the flipped position into a partially upright position (see Figures 1-4); pivoting a second pair of opposing sidewalls from the horizontal position to the vertical position to transition from the partially upright position to the upright position.  Bondarik lacks insertion of an internal spacer panel system.
	Campbell teaches a reduced material carton divider and method of producing comprising generating a spacer panel system (15); and inserting the space panel system into the body portion to generate a compartment arrangement inside an internal cavity of the body portion (see Figures 1-6).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Bondarik’s container by adding an internal partition inserted within in order to safely package and divide a plurality of articles to be held within the container (Campbell; Col 1 lines 50-60).
7.	Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondarik in view of Campbell as applied to claim 21 above, and further in view of Russell et al. (US 2749014 A; hereinafter Russell).
	Regarding claims 22 and 23, Bondarik, as modified above discloses the claimed invention except for a means of locking the inserted partition into the sides of the .
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734